DETAILED ACTION
Claims 1-19 are pending. Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2009/0029774 to Novis (“Novis”).

Regarding claim 1, Novis discloses:
A bus with gaming apparatuses installed thereon, the bus comprises: (see at least FIG. 2 and the corresponding description thereof, and [0010] which discloses the bus) 
a bus comprising an engine which propels a plurality of wheels; (see at least [0010] and FIG. 1)
a bus compartment which has a plurality of sidewalls and at least one door; (see at least FIG. 2 and the corresponding description thereof, which includes “sidewall of enclosure 21” and “door 18” and “door 19”)
a plurality of gaming apparatuses installed around an interior of the bus compartment, the gaming apparatuses configured to be movably secured within the bus compartment; (see at least FIG. 2 and the corresponding description thereof, including, for example, [0020])
at least one seat removably secured and repositionable within the bus compartment; (see at least FIG. 2 and the corresponding description thereof, including, for example, [0025])
at least one table removably secured and repositionable within the bus compartment. (see at least FIG. 2 and the corresponding description thereof, including, for example, [0025], wherein one of the many removable chairs may be interpreted as the claimed table because said chair is capable of functioning as a table)

Regarding claim 2, Novis discloses each of the elements of claim 1 as discussed above, and further discloses:
further comprising a bar located in one section of the bus compartment. (see at least FIG. 2, wherein the game shelf may be interpreted as the bar)

Regarding claim 11, Novis discloses:
A trailer with gaming apparatuses installed thereon, the trailer comprises: (see at least FIGS. 1-2 and the corresponding description thereof, and [0010] which discloses a trailer)
a trailer comprised of a vehicle hitch connected to a frame, a plurality of wheels rotatably coupled to the frame and a trailer compartment which has a plurality of sidewalls and at least one door secured to the top of the frame; (see at least FIGS. 1-2 and the corresponding description thereof)
a plurality of gaming apparatuses installed around the interior of the trailer; (see at least FIG. 2 and the corresponding description thereof, including, for example, [0020])
at least one seat removably secured and repositionable within the trailer interior; (see at least FIG. 2 and the corresponding description thereof, including, for example, [0025])
at least one table removably secured and repositionable within the trailer interior. (see at least FIG. 2 and the corresponding description thereof, including, for example, [0025], wherein one of the many removable chairs may be interpreted as the claimed table because said chair is capable of functioning as a table)

Regarding claim 12, Novis discloses each of the elements of claim 11 as discussed above, and further discloses:
further comprising a bar located in one section of the trailer. (see at least FIG. 2, wherein the game shelf may be interpreted as the bar)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of U.S. Patent Publication No. 2022/0054931 to Chapman (“Chapman”).

Regarding claim 3, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein the plurality of gaming apparatuses includes at least one bowling lane.
Chapman discloses a portable bowling lane. (e.g., see at least FIG. 1, [0007] and [0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Chapman’s bowling lane into Novis’ bus because Novis teaches that other gaming systems may be substituted and Chapman’s bowling lane is “a game board and process of setting up the same that provides for efficient and simplified moving and transport and for greater adaptability to play space locations and terrain features” (see [0006] of Chapman. Also, as set forth above, the combination of Novis and Chapman discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13 includes substantially the same elements as claim 3 and is thus rejected to for the same reasons as claim 3.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of U.S. Design Patent No. D712,979 to Cohen (“Cohen”). 
Regarding claim 4, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein the plurality of gaming apparatuses includes a roulette table.
Cohen discloses a roulette table. (see FIGS. 1-4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cohen’s roulette table into Novis’ bus because Novis teaches that other gaming systems may be substituted. (e.g., see at least [0017]). Also, as set forth above, the combination of Novis and Cohen discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 14 includes substantially the same elements as claim 4 and is thus rejected to for the same reasons as claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of U.S. Patent Publication No. 2020/0155922 to Hall et al., (“Hall”). 

Regarding claim 5, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein the plurality of gaming apparatuses includes a blackjack table.
Hall discloses a blackjack table. (e.g., see at least FIG. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Hall’s blackjack table into Novis’ bus because Novis teaches that other gaming systems may be substituted. (e.g., see at least [0017]). Also, as set forth above, the combination of Novis and Hall discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15 includes substantially the same elements as claim 5 and is thus rejected to for the same reasons as claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of U.S. Patent No. 3,599,977 to Glass. 

Regarding claim 6, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein the plurality of gaming apparatuses includes a tic-tac-toe board.
Glass discloses a tic-tac-toe board. (e.g., see FIG. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Glass’ tic-tac-toe board into Novis’ bus because Novis teaches that other gaming systems may be substituted. (e.g., see at least [0017]). Also, as set forth above, the combination of Novis and Glass discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 16 includes substantially the same elements as claim 6 and is thus rejected to for the same reasons as claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of U.S. Patent No. 3,572,717 to Anguella. 
Regarding claim 7, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein the plurality of gaming apparatuses includes a shuffleboard.
Anguella discloses a miniature shuffleboard. (e.g., see at least FIG. 1 and the Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Anguella’s shuffleboard into Novis’ bus because Novis teaches that other gaming systems may be substituted. (e.g., see at least [0017]). Also, as set forth above, the combination of Novis and Anguella discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 includes substantially the same elements as claim 7 and is thus rejected to for the same reasons as claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of the following electronic document retrieved from the Internet: TEAGUE, CHRIS, Someone Turned a School Bus Into This Surprisingly Excellent $50,000 Pirate Ship. [online], June 2020 [retrieved on 2022-11-05]. Retrieved from the Internet:< URL: https://web.archive.org/web/20200828155611/https://www.thedrive.com/news/33795/someone-turned-a-school-bus-into-this-surprisingly-excellent-50000-pirate-ship>. (“Teague”).

Regarding claim 10, Noivs discloses each of the elements of claim 1 as discussed above, and does not appear to expressly disclose:
wherein the exterior of the bus is designed to look like a ship.
Teague discloses an exterior of a bus designed to look like a ship. (see page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the exterior of Novis’ bus to look like a ship because Teague discloses that such a configuration is known to be used for team building outings. (see page 2 of Teague). Also, as set forth above, the combination of Novis and Teague discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Novis in view of U.S. Patent No. 6,616,535 to Nishizaki et al., (“Nishizaki”). 

Regarding claim 8, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein each of the plurality of gaming apparatuses uses tokens.

Nishizaki discloses wherein each of the plurality of gaming apparatuses uses tokens (see the Abstract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Nishizaki’s gaming apparatuses that use tokens because Novis teaches that other gaming systems may be substituted. (e.g., see at least [0017]). Also, as set forth above, the combination of Novis and Nishizaki discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, Novis discloses each of the elements of claim 1 as discussed above, and further discloses that other gaming systems may be substituted as will be readily apparent to someone skilled in the art. (e.g., see at least [0017])
Novis does not appear to expressly disclose:
wherein each of the plurality of gaming apparatuses uses tokens added to or subtracted from a readable card.
Nishizaki discloses wherein each of the plurality of gaming apparatuses uses tokens added to or subtracted from a readable card. (see the Abstract)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Nishizaki’s gaming apparatuses that use tokens because Novis teaches that other gaming systems may be substituted. (e.g., see at least [0017]). Also, as set forth above, the combination of Novis and Nishizaki discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claims 18-19 includes substantially the same elements as claims 8-9 and are thus rejected to for the same reasons as claims 8-9, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715